Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 1 of 12




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  FT. LUDERDALE DIVISION

  DOUGLAS LONGHINI,                         :               Case No.:
  Individually,                             :
                                            :
          Plaintiff,                        :
  v.                                        :
                                            :
  TONIC REALTY FL 2, LLC, a Florida Limited:
  Liability Company, and CHECKERS DRIVE-IN:
  RESTAURANTS, INC., d/b/a CHECKER’S #:
  5351,                                     :
                                            :
          Defendants.                       :
  _______________________________________ /


                   COMPLAINT FOR PERMANENT INJUNCTIVE RELIEF

          Plaintiff, DOUGLAS LONGHINI (hereinafter “Plaintiff”), hereby sues the Defendants,

  TONIC REALTY FL 2, LLC, a Florida Limited Liability Company, and CHECKERS DRIVE-

  IN RESTAURANTS, INC., d/b/a CHECKER’S # 5351, a Foreign for profit Corporation, for

  injunctive relief, attorneys’ fees, litigation expenses and costs, for failing to make its facilities

  accessible to Americans with disabilities in violation of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq. (“ADA”) and alleges as follows:

                                      JURISDICTION& VENUE

          1.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

          2.   Plaintiff’s claim is authorized by Title 42 U.S.C. §§ 12181, 28 U.S.C. §§ 2201 and

  2202.

          3.   This Court has pendant jurisdiction over any and all potential State law claims

  pursuant to Title 28 U.S.C. § 1367(a).
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 2 of 12

                                                                        Complaint for Injunctive Relief
                                                                                          Page 2 of 12


         4.   All of the actions or omissions complained of herein have taken place within the

  jurisdiction of the United States District Court for Southern District of Florida and the subject

  facilities are located in Miami-Dade County, Florida. 28 U.S.C. § 1391.

                                               PARTIES

         5.   Plaintiff, DOUGLAS LONGHINI, is a resident of the State of Florida, sui juris, and

  is an individual with disabilities as defined by the ADA.

         6.   Plaintiff suffers from Cerebral Palsy and requires a wheelchair to ambulate. Plaintiff

  is limited in one or more of life’s major activities, including but not limited to walking, standing,

  grabbing, and grasping.

         7.   Defendant, TONIC REALTY FL 2, LLC, is a Florida Limited Liability Company, is

  authorized to, and does, transact business in the State of Florida.

         8.   Defendant, TONIC REALTY FL 2, LLC, (hereinafter referred to as the “Defendant”

  or “TONIC”), is the owner and/or lessor and/or operator of the commercial facility located at

  9935 W Sample Road, Coral Springs, Florida 33065 (hereinafter referred to as “9935 W Sample

  Road Facility”, “commercial facility”, or “facility”).

         9.   Defendant, CHECKERS DRIVE-IN RESTAURANTS, INC., d/b/a CHECKER’S #

  5351, is a Foreign for profit Corporation, organized under the laws of the State of Delaware, with

  its principal office in Tampa Florida, is authorized to, and does, transact business in the State of

  Florida.

         10. Defendant, CHECKERS DRIVE-IN RESTAURANTS. INC., d/b/a CHECKER’S #

  5351, (hereinafter referred to as the “Defendant” or “CHECKERS”), is the owner and/or lessor

  and/or operator a gas station commonly known within the community as Chevron, located at

  9935 W Sample Road Facility.
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 3 of 12

                                                                         Complaint for Injunctive Relief
                                                                                           Page 3 of 12


          11. Plaintiff plans to return to the subject commercial facility but has encountered

  barriers violating the ADA, and its corresponding sections of the American With Disabilities Act

  Accessibility Guidelines (hereinafter “ADAAG”).

                                           GENERAL FACTS

          12. On January 8, 2021, Plaintiff, visited the 9935 W Sample Road Facility.

          13. Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff uses a wheelchair to ambulate. Plaintiff has very limited use of his

  hands and cannot operate any mechanisms which require tight grasping or twisting of the wrist.

  He also has a great deal of trouble walking or otherwise ambulating without the use of a

  wheelchair. He is limited in his major life activities by such, including but not limited to

  walking, standing, grabbing, grasping and/or pinching.

          14. Plaintiff has a personal desire to have access to places of public accommodations in

  order to enjoy the full and equal enjoyment of the facilities as that of an able-bodied person.

  Plaintiff as an ADA tester accomplishes this goal by visiting the location, engaging the illegal

  barriers to access, or at least those he is able to access. Plaintiff intends to re-visit the subject

  places of public accommodations to verify their compliance or non-compliance with the ADA.

          15. Defendant, TONIC, is the owner and operator of the 9935 W Sample Road Facility.

          16. Defendant, CHECKERS, is the owner of a restaurant located at the commercial

  facility doing business as Checker’s #5351, and is a place of public accommodation as defined

  by the ADA.

          17. Plaintiff was not able to, and still cannot, access significant portions of the 9935 W

  Sample Road Facility and the Checker’s #5351 restaurant, or avail himself of the various goods

  and services Defendants otherwise offer to able-bodied individuals.
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 4 of 12

                                                                         Complaint for Injunctive Relief
                                                                                           Page 4 of 12


          18. The following barriers exist at the 9935 W Sample Road Facility:

                         ENTRANCE ACCESS AND PATH OF TRAVEL

                  a. The plaintiff had difficulty traversing the path of travel, as it
                     was not continuous and accessible. Violation: There are
                     inaccessible routes from the public sidewalk and parking.
                     These are violations of the requirements in Sections 4.3.2(1),
                     4.3.8, 4.5.1, and 4.5.2 of the ADAAG and Sections
                     206.2.1,302.1, 303, and 402.2 of the 2010 ADA Standards,
                     whose resolution is readily achievable;

                  b. The plaintiff had difficulty using some of the curb ramps, as
                     the slopes are excessive. Violation: There are curb ramps at the
                     facility that contain excessive slopes, violating Section 4.7.2 of
                     the ADAAG and Sections 405.2. and 406.1 of the 2010 ADA
                     Standards, whose resolution is readily achievable; and

                  c. The plaintiff had difficulty traversing the path of travel, as
                     there are cross slopes in excess of 2%. Violation: The path of
                     travel contains excessive cross slopes in violation of Section
                     4.3.7 of the ADAAG and Section 403.3 of the 2010 ADA
                     Standards, whose resolution is readily achievable.


         19.      The Defendant, TONIC, engages in a policy and/or procedure of failing to maintain

  in operable working conditions those features of the commercial facility and the restaurant, as

  identified in paragraphs 18 (a)-(c), in violation of 28 C.F.R. § 36.211.

          20. The following barriers exist at the Checker’s #5351 restaurant:

                                        PUBLIC RESTROOMS

                   a. The plaintiff had difficulty entering the restroom without
                      assistance, as the door threshold is too high. Violation: There
                      are threshold rises in excess of ½ inch at the restroom
                      entrances, violating Section 4.13.8 of the ADAAG and
                      Section 404.2.5 of the 2010 ADA Standards, whose
                      resolution is readily achievable; and

                   b. The plaintiff had difficulty using the toilet without assistance,
                      as it is not mounted at the required distance from the side
                      wall. Violation: The water closet is mounted at a non-
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 5 of 12

                                                                         Complaint for Injunctive Relief
                                                                                           Page 5 of 12


                        compliant distance from the side wall, violating Section
                        4.16.2 and Figure 28 of the ADAAG and Section 604.2 of the
                        2010 ADA Standards, whose resolution is readily achievable.

           21.     The Defendant, CHECKERS, engages in a policy and/or procedure of failing to

  maintain in operable working conditions those features of the commercial facility and supermarket,

  as identified in paragraphs 20 (a)-(b), in violation of 28 C.F.R. § 36.211.

            22. Plaintiff has encountered and has knowledge of the numerous inaccessible elements

  that prevent access and/or are a threat to the safety of individuals with disabilities located at the

  subject commercial facility and the places of public accommodation operating therein.

            23. Due to the architectural barriers encountered, all areas of the premises were not

  experienced by Plaintiff. Therefore, the above lists of ADA violations are not to be considered

  all-inclusive. A complete list of violations at the commercial facility and the place of public

  accommodation, and the remedial measures necessary to remove same, will require an on-site

  inspection by Plaintiff’s representatives. 1

            24. Correcting each of the barriers in paragraphs 18 (a)-(c) of this Complaint are readily

  achievable.

            25. Correcting each of the barriers in paragraphs 20 (a)-(b) of this Complaint are readily

  achievable.

            26. Plaintiff intends to revisit the subject commercial facility and the places of public

  accommodation as identified in paragraphs 14 through 15 of this Complaint.




  1
      Rule 34 of the Federal Rules of Civil Procedure.
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 6 of 12

                                                                       Complaint for Injunctive Relief
                                                                                         Page 6 of 12


            27. The barriers prevent and deter Plaintiff from returning to the subject commercial

  facility and the place of public accommodation to enjoy the goods and services available to the

  public.

            28. Plaintiff has been denied access to, and has been denied the benefits of, services,

  programs and activities of the subject commercial facility and the place of public accommodation,

  and has otherwise been discriminated against and damaged because of Defendant’s existing ADA

  violations, including, but not limited to, those set forth herein.

            29. The violations present at the subject commercial facility and place of public

  accommodation violate the ADA and infringe on Plaintiff’s right to travel free of discrimination.

  Plaintiff desires to, and would patronize at the subject commercial facility and the place of public

  accommodation in the foreseeable future if the Defendants remedy the illegal barriers and make

  the subject commercial facility and the place of public accommodation accessible.

                                        COUNT I
                            AMERICANS WITH DISABILITIES (“ADA”)
                              ACTION FOR INJUNCTIVE RELIEF

            30. This action arises pursuant to Title 42 U.S.C. § 12181, et seq. (“Americans with

  Disabilities Act”).

            31. Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 28 of

  this Complaint as if fully stated herein.

            32. At all times relevant to this action, the ADA, 42 U.S.C. § 12101, et seq., was in full

  force and effect and applies to Defendants’ conduct or omissions thereof.

            33. At all times relevant to this action, the United States Department of Justice

  regulations implementing Title III of the ADA, 28 C.F.R Part 36, were in full force and effect

  and applied to the Defendants’ conduct.
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 7 of 12

                                                                        Complaint for Injunctive Relief
                                                                                          Page 7 of 12


          34. The objective of the ADA is to eliminate discrimination against individual with

  disabilities. Section 302(a) of the ADA, 42 U.S.C. § 12182(a), prohibits discrimination “on the

  basis of disability in the full and equal of goods, services, facilities, privileges, advantages, or

  accommodations of any place of public accommodation by any person who owns, leases (or

  leases to), or operates a place of public accommodation.”

          35. Section 302(b) (2) (A) (iii) of the ADA, 42 U.S.C. § 12182(b) (2) (A) (iii), provides

  that discrimination that discrimination under the ADA further includes “the failure to take such

  steps as may be necessary to ensure that no individual with a disability is excluded, denied

  services, segregated or otherwise treated differently than other individuals because of the

  absence of auxiliary aids and services” as defined under § 12102 of the ADA.

          36. 28 CFR § 36.211 requires accessible elements to be maintained in accordance with

  the 2010 Americans with Disabilities Act Accessibility Standards.

          37. It is therefore necessary to implement and adhere to a policy and procedure whereby

  all accessible features are properly maintained, kept in proper location, working order and

  remain compliant.

          38. At all times relevant to this action, Plaintiff is a qualified individual with a disability

  within the meaning of Title III of the ADA, 42 U.S.C. § 12102.

          39. At all times relevant to this action, Defendants commercial facility and the tenant

  spaces are places of public accommodation within the meaning of Title III of the ADA, 42

  U.S.C. § 12181 and 28 CFR § 36.104.

          40. Defendant, TONIC, who owns the 9935 W Sample Road Facility, where the

  Checker’s #5351 restaurant is located is required to comply with the ADA. See 28 CFR § 36.201.
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 8 of 12

                                                                       Complaint for Injunctive Relief
                                                                                         Page 8 of 12


         41. Defendant, CHECKERS, who owns and operated the Checker’s #5351 restaurant

  located at the 9935 W Sample Road Facility is required to comply with the ADA. See 28 CFR §

  36.201.

         42. Plaintiff has encountered and/or has knowledge of the architectural barriers at the

  subject commercial facility and the place of public accommodation, which deny him the full and

  equal enjoyment of the facilities as able-bodied persons.

            43. Defendants are deprived Plaintiff the equal opportunity to freely travel without fear

  of being subjected to discrimination by maintaining a public accommodation with ADA

  violations and failing to remove such barriers existing therein.

         44. Defendants have discriminated against the Plaintiff by denying him access to, and

  full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of the premises, as prohibited by 42 U.S.C. § 12182 et seq., and by failing to

  remove architectural barriers as required by the ADA.

         45. Defendants, through the actions outlined above, have denied Plaintiff the opportunity

  to participate or benefit from the services, facilities, and accommodations provided by

  Defendant. 42 U.S.C. §12182; 28 C.F.R. § 36.202.

         46. Defendants’ violations of the ADA mentioned above directly cause Plaintiff to

  sustain past and continuing physical and emotional injuries. Plaintiff has suffered, is suffering,

  and will continue to suffer irreparable injury as a result of Defendant’s pattern and practice of

  discrimination.

         47. Immediate and irreparable injury, loss or damage will result to Plaintiff, and the

  existing loss and damage will be aggravated, if the Defendants are not enjoined to comply with

  the ADA. Plaintiff will continue to suffer such discrimination, injury and damage and will be
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 9 of 12

                                                                      Complaint for Injunctive Relief
                                                                                        Page 9 of 12


  deterred from returning to the premises without the relief provided by the ADA as requested

  herein. Plaintiff has no adequate remedy at law without the entry of an injunction enjoining

  Defendants from discriminatory barriers, policies, and practices in violation of the ADA.

         48. Plaintiff has suffered, is suffering, and continues to suffer, frustration and

  humiliation as a result of the discriminatory conditions present at Defendant’s commercial

  facility and the places of public accommodation. Defendants have caused Plaintiff to suffer a

  sense of isolation and segregation and deprive Plaintiff the full and equal enjoyment of the

  goods, services, facilities, privileges and/or accommodations available to the able-bodied public

  by continuing to operate a commercial facility and the places of public accommodation with

  discriminatory conditions in violation of the ADA.

         49. Plaintiff wishes to re-visit the subject commercial facility and the places of public

  accommodation to avail himself of the services, programs and/or activities available at the

  building/property, but also to assure himself that the subject commercial facility and the places

  of public accommodation are in compliance with the ADA so that he and others similarly

  situated will have full and equal enjoyment of the property without fear of discrimination,

  dignitary harm and threats to their safety, once the architectural barriers to access have been

  removed and reasonable changes in policy implemented, and it is absolutely clear that the

  discriminatory behavior and policies alleged herein cannot reasonably be expected to recur.

         50. Defendants are required to remove the existing architectural barriers to the physically

  disabled when such removal is readily achievable for its place of public accommodation that

  have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there has been

  alteration to Defendant’s places of public accommodation since January 26, 1992, then the

  Defendant are required to ensure to the maximum extent feasible, that the altered portions of the
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 10 of 12

                                                                        Complaint for Injunctive Relief
                                                                                         Page 10 of 12


   facilities are readily accessible to and usable by individuals with disabilities, including

   individuals who use wheelchairs, 28 CFR 36.402; and finally, if the Defendant’s facilities is one

   which was designed and constructed for first occupancy subsequent to January 26, 1993, as

   defined in 28 CFR 36.401, then the Defendant’s facilities must be readily accessible to and

   useable by individuals with disabilities as defined by the ADA.

          51. Notice to Defendant is not required because of the Defendant’s failure to cure the

   violations by January 26, 1992 (or January 26, 1993, if Defendant has 10 or fewer employees

   and gross receipts of $50,000.00 or less).

          52. All other conditions precedent have been met by Plaintiff or waived by the

   Defendants.

          53. The Plaintiff demands a non-jury trial on all issues to be tried herein.

          54. Plaintiff has been obligated to retain undersigned counsel for the filing and

   prosecution of this action, and has agreed to pay his counsel reasonable attorneys’ fees, including

   costs and expenses incurred in this action. Plaintiff is entitled to recover those attorneys’ fees,

   costs and litigation expenses from the Defendants.

          55. Pursuant to 42 U.S.C. § 12188, this Court is provided authority to grant Plaintiff’s

   injunctive relief including an order to alter the subject facilities to make them readily accessible

   to, and useable by, individuals with disabilities to the extent required by the ADA, and/or closing

   the subject facilities until the requisite modifications are complete.

         WHEREFORE, Plaintiff respectfully requests:

          A.      The Court issue a Declaratory Judgment that determines that the Defendants at the

   commencement of the subject lawsuit is in violation of Title III of the Americans with

   Disabilities Act, 42 U.S.C. § 12181 et seq;
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 11 of 12

                                                                       Complaint for Injunctive Relief
                                                                                        Page 11 of 12


          B.      Injunctive relief against the Defendants, TONIC REALTY FL 2, LLC., and

   CHECKERS DRIVE- IN RESTAURANTS. INC., d/b/a CHECKER’S # 5351, including an

   Order to make all readily achievable alterations to the facility; or to make such facility readily

   accessible to and usable by individuals with disabilities to the extent required by the ADA; and

   to require the Defendants to make reasonable modifications in policies, practices or procedures,

   when such modifications are necessary to afford all offered goods, services, facilities, privileges,

   advantages or accommodations to individuals with disabilities; and by failing to take such steps

   that may be necessary to ensure that no individual with a disability is excluded, denied services,

   segregated or otherwise treated differently than other individuals because of the absences of

   auxiliary aids and services;

          A.      Award Plaintiff his reasonable attorney fees, costs and litigation expenses incurred

   in this action pursuant to 42 U.S.C. § 12205 and 28 CFR 36.505;

          B.      Any such other and further relief as this Court may deem proper and just under the

   circumstances and allowable under Title III of the American with Disabilities Act.

   Dated: March 14, 2021                         Respectfully submitted,

                                                 By:/S/ Camilo F. Ortega
                                                 Camilo F. Ortega, Esq.,
                                                 Florida Bar No.: 0075387
                                                 ORTEGA LAW GROUP, P.A.,
                                                 REGENCY SQUARE
                                                 2440 SE FEDERAL HIGHWAY
                                                 SUITE M
                                                 STUART, FLORIDA 34994
                                                 Ph: (786) 452-9709
                                                 Fax: (713) 246-7914
                                                 E-Mail: camilo@ortegalawgroup.com
                                                 Service by E-Mail:
                                                 attorneyservice@ortegalawgroup.com
Case 0:21-cv-60573-XXXX Document 1 Entered on FLSD Docket 03/14/2021 Page 12 of 12

                                                      Complaint for Injunctive Relief
                                                                       Page 12 of 12
